223 S.W.3d 175 (2007)
Wade A. TURPIN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 65932.
Missouri Court of Appeals, Western District.
April 24, 2007.
Wade Turpin, Farmington, MO, appellant acting pro se.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before LISA WHITE HARDWICK, P.J., ROBERT G. ULRICH, and THOMAS H. NEWTON, JJ.
THOMAS H. NEWTON, Judge.
Mr. Wade A. Turpin pled guilty to several criminal charges and was sentenced to twenty years of imprisonment. Subsequently, Mr. Turpin filed a Rule 24.035 post-conviction relief motion, which was denied for being untimely.[1] Thereafter, he filed a second Rule 24.035 post-conviction relief motion on August 22, 2005, which the motion court denied.
Mr. Turpin appeals the motion court's ruling on the second Rule 24.035 post-conviction relief motion. The State urges dismissal of the appeal because the motion was successive.
Circuit courts are prohibited from reviewing successive motions. Rule 24.035(l). A motion is successive if it follows a previous post-conviction relief motion addressing the same conviction. See Kniest v. State, 133 S.W.3d 70, 71 (Mo. App. E.D.2003). On Form 40 (motion to vacate, set aside or correct the judgment or sentence), Mr. Turpin stated that he had previously filed a Rule 24.035 post-conviction relief motion. Accordingly, the motion court lacked jurisdiction to entertain the second motion. See Walker v. State, 194 S.W.3d 883, 885 (Mo.App. E.D. 2006); Rule 24.035(l). Because the circuit court lacked jurisdiction to review the motion, we also lack jurisdiction. Walker, 194 S.W.3d at 885. Thus, we dismiss the appeal for lack of subject matter jurisdiction. See id. at 884.
LISA WHITE HARDWICK, P.J., and ROBERT G. ULRICH, J. concur.
NOTES
[1]  Neither the State nor Mr. Turpin provides a date for the filing of the first post-conviction relief motion. In the Form 40, he does state that he began serving his sentence on March 8, 1985.